Harry G. Herman, S.
So much of the prayer for relief as requests that a prior account for the period from February 11, 1955 to August 31, 1957 be ratified, approved and judicially settled insofar as certain persons who were not made parties to the proceeding are affected thereby is granted as requested.
In the absence of any consent by the income beneficiaries, interest at the rate of 4% per year will be awarded on any commissions prepaid from the date of such prepayment to the date of the decree to be made therein.
The executor is directed to account at the foot of the decree with respect to any recovery had upon the pending claims for estate and income taxes and jurisdiction over this proceeding is retained for such purpose.